         Case 6:17-cv-00393-JE         Document 37       Filed 07/28/20     Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON


BRENDA LOUISE SHIPP,                               Case No. 6:17-cv-00393-JE

       Plaintiff,
                                                  ORDER APPROVING PLAINTIFF’S
                    vs.                           MOTION FOR ATTORNEY FEES
                                                  PURSUANT TO 42 U.S.C. §406(b)
COMMISSIONER,
Social Security Administration,

       Defendant.



               After considering Plaintiff's Motion for Attorney Fees, and counsel for Defendant

having no objection, Order is hereby granted in the sum of $18,544.10 for attorney fees pursuant

to 42 U.S.C. §406(b). When issuing the § 406(b) check for payment to Plaintiff’s attorney, the

Commissioner is directed to send the full award of $18,544.10, less any applicable processing or

user fees prescribed by statute, to Plaintiff’s attorneys at HARDER, WELLS, BARON &

MANNING, P.C., 474 Willamette Street, Eugene, Oregon 97401. Any amount withheld after all

administrative and court attorney fees are paid should be released to the claimant.



     IT IS SO ORDERED this __28th_ day of _July 2020.



                                           ___/s/ John Jelderks_______________________
                                           United States Magistrate Judge
Proposed Order submitted by:
Mark Manning
HARDER, WELLS, BARON & MANNING, P.C.
474 Willamette Street
Eugene, OR 97401
(541) 686-1969
mmanning@hwbm.net
Of Attorneys for Plaintiff
